Case 1:20-cv-03747-NRN Document 121-1 Filed 06/24/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:20-cv-3747-NRN

 KEVIN O’ROURKE, et al.,

 Plaintiffs,

 v.

 DOMINION VOTING SYSTEMS INC.,
 et al.,

 Defendants.


                DECLARATION OF STANLEY L. GARNETT IN SUPPORT OF
               DOMINION VOTING SYSTEMS, INC.’S REPLY IN SUPPORT OF
                MOTION FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 11
                               AND 28 U.S.C. § 1927




                                                                 Exhibit B
Case 1:20-cv-03747-NRN Document 121-1 Filed 06/24/21 USDC Colorado Page 2 of 3




        I, Stanley L. Garnett, hereby declare as follows:

        1.      I am shareholder at the law firm Brownstein Hyatt Farber Schreck, LLP. I

 represented Dominion Voting Systems, Inc. (“Dominion”) in the above-captioned matter.

        2.      I submit this declaration in support of Dominion’s Reply in Support of Its Motion

 for Sanctions filed contemporaneously herewith.

        3.      I make this declaration on my own knowledge, and I would testify to the matters

 stated herein under oath if called upon to do so.

        4.      On February 3, 2021, I emailed a copy of the Rule 11 letter, which was attached

 as Exhibit A to Dominion’s Motion for Sanctions, to Plaintiffs’ counsel at

 criminaldefense@fielderlaw.net and enrnestjwalker@gmail.com. The letter was also sent to

 Plaintiffs’ counsel via certified mail.

        5.      Attached as Exhibit 1 is a true and correct copy of the email I sent to Plaintiffs’

 counsel on February 3, 2021.

        6.      Plaintiffs’ counsel acknowledged receipt of the Rule 11 letter in a voice message

 on February 9, 2021.

        7.      After I served the Rule 11 letter, I had a phone call with Plaintiff’s counsel, Ernest

 J. Walker, Esq., to talk through the issues identified in the Rule 11 letter.

        8.      Plaintiffs’ counsel, however, subsequently demanded that all communications

 between the parties be in writing.

        9.      Attached as Exhibit 2 is a true and correct copy of the correspondence dated

 February 10, 2021, where Mr. Walker demanded that all communications between the parties be

 in writing.
Case 1:20-cv-03747-NRN Document 121-1 Filed 06/24/21 USDC Colorado Page 3 of 3




        10.     Since that request, Dominion has honored Mr. Walker’s request and

 communicated with Plaintiffs’ counsel via email since that exchange.

        11.     On April 9, 2021, counsel for Dominion served the Motion for Sanctions on

 Plaintiffs’ counsel via email—a mode of communication that satisfied Mr. Walker’s request and

 the same mode of communication used to serve the Rule 11 letter.

        12.     Attached as Exhibit 3 is a true and correct copy of the email and attached motion.

        13.     The email was sent to the same email addresses as the Rule 11 letter—

 criminaldefense@fielderlaw.net and enrnestjwalker@gmail.com.

        14.     These email addresses match the email addresses on file with the Court’s

 electronic-filing system.


        I declare under the penalty of perjury that the foregoing is true and correct.


                                               Executed on this 24th day of June, 2021.




                                                   ____________________________________
                                                   Stanley L. Garnett




                                                  1
